Citation Nr: 0523216	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychosis.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which denied the veteran's claims of 
entitlement to service connection for right fifth toe plantar 
keratosis, Hepatitis C, a psychotic disorder and PTSD.  The 
veteran filed a notice of disagreement as to the denial of 
service connection for a psychotic disorder and PTSD in March 
2004.  
A second notice of disagreement was filed in regards to the 
issue of entitlement to service connection for Hepatitis C in 
May 2004.  A statement of the case (SOC) was issued in 
regards to all three issues in July 2004, and the veteran 
perfected the appeal of such with the timely filing of his 
substantive appeal (VA Form 9) in July 2004.

Issue not on appeal

The March 2004 RO rating decision also denied the veteran's 
claim of entitlement to service connection for right fifth 
toe plantar keratosis.  To the Board's knowledge, the veteran 
has not disagreed with the denial of service connection for 
right fifth toe plantar keratosis and it is therefore not in 
appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  




FINDINGS OF FACT

1.  Competent medical evidence does not support a finding a 
sexual assault occurred in service or that PTSD currently 
exists.

2.  Competent medical evidence indicates that the veteran's 
currently diagnosed psychiatric disorder is not etiologically 
related to his military service.

3.  Competent medical evidence indicates that the veteran's 
currently diagnosed Hepatitis C is not etiologically related 
to his military service, except for intravenous drug abuse.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  A psychotic disorder was not incurred in or aggravated by 
a military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Hepatitis C was not incurred in or aggravated by military 
service. 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD, a psychotic disorder and Hepatitis C. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.
	
The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  The July 2004 SOC specifically 
listed the evidentiary requirements for PTSD pursuant to 
38 C.F.R. § 3.303(f) (2004).

More significantly, a letter was sent to the veteran in 
September 2003 which was specifically intended to address the 
requirements of the VCAA.  The September 2003 letter detailed 
the evidentiary requirements for service connection claims, 
including "a relationship between your current disability 
and an injury, disease, or event in military service."  

Thus, the September 2003 letter, along with the July 2004 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The September 
2003 VCAA letter stated VA was responsible for getting "any 
evidence of records held by a Federal agency or department," 
including "medical records, employment records, or records 
from other Federal agencies."  The letter specifically 
indicated that records from the VA Medical Center (VAMC) in 
Grand Island, Nebraska had been requested on the veteran's 
behalf.  The September 2003 letter also indicated that a 
medical examination would be provided if necessary to make a 
decision on the veteran's claims.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2003 letter stated that VA would make 
reasonable efforts to obtain "any private medical evidence 
that you make us aware of and authorize us to obtain on your 
behalf. . . . You must give us enough information about your 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to support your 
claim with appropriate evidence." Enclosed with the letter 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, for the veteran to complete in regards 
to any outstanding private medical records.  The veteran was 
also given a PTSD questionnaire, which he was asked to 
complete with "specific details of the personal trauma 
incident(s)" that led to PTSD.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2003 letter requested:  
"Send us any medical reports you have. . . . If you have no 
further evidence to submit in support of your claim please 
sign and return the attached VA Form 21-4138."  The Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  Moreover, the SOC informed 
the veteran that he should provide any evidence in his 
possession that pertained to the claim.  See the July 9, 2004 
SOC, page 4. 

The Board finds that the September 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to adjudication of his 
claims, which was by rating decision in March 2004.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.    

The Board further observes that in addition to his having 
been amply informed of the requirements of the VCAA, the 
veteran has retained services of counsel who is cognizant of 
those requirements.  Neither the veteran or his attorney have 
suggested that there have been any notice deficiencies.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
and private treatment records.  The veteran was provided VA 
examinations in December 2003, the results of which will be 
referred to below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate mental and physical evaluations and rendered 
appropriate diagnoses and opinions.

The veteran alleges that he currently has PTSD as a result of 
sexual trauma in service.

The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999).  There, the Court held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical. 
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8). Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor." The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  The veteran admits that he did not report the 
alleged assault to anyone for years after it occurred.  
Consequently, there are no formal records, such as police 
reports or court martial records, of the incident which could 
be obtained. Nor has the veteran indicated the existence of 
any corroborating evidence. He has only provided vague 
information as to the actual assault. 

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted. In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran indicated on his July 
2004 substantive appeal that he did not desire a personal 
hearing in this case.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Misconduct

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol and drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 
(1997).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9  Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

1.  Entitlement to service connection for PTSD, claimed as 
due to sexual assault.

The Board will first address the issue of entitlement to 
service connection for PTSD, as its findings in regards to 
veteran's alleged in-service sexual assault are relevant to 
the veteran's other claims.  

Analysis

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that a claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
PTSD symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With respect to element (1), current medical diagnosis of 
PTSD, there is no diagnosis of PTSD of record.  The veteran 
was hospitalized at a VA facility
in September 2003 because of "increasingly delusional and 
psychotic behavior" involving "possibly delusional reports 
referred [sic] to a rape in the military".  However, after 
psychological testing a diagnosis of psychosis NOS [not 
otherwise specified] was made.  The December 2003 VA examiner 
specifically indicated that a diagnosis of PTSD could not be 
made, as the veteran's stressor could not be confirmed.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of a diagnosis of PTSD, service 
connection therefore may not be granted.  

Accordingly, element (1) of 38 C.F.R. § 3.304(f), a current 
medical diagnosis of PTSD, is not met, and the claim fails on 
that basis.

For the sake of completeness, the Board will address the 
remaining two elements.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].

As noted above, with respect to the matter of in-service 
stressor, either combat status must be established or non-
combat stressors must be corroborated.  The veteran has 
indicated in a statement to the December 2003 VA examiner 
that he received a Purple Heart.  However, the record 
provides no supportive evidence that the veteran engaged in 
combat with an enemy.  His MOS was mess cook, and there is no 
indication from the veteran's DD 214 that he was in receipt 
of the Purple Heart or any other decorations indicative of 
combat.  He has presented no believable evidence which is 
indicative of combat status; moreover, the September 2003 VA 
hospitalization report for psychosis refers to "delusional 
material possible related to his military service."  In the 
absence of any objective evidence, the Board thus concludes 
that combat status has not been demonstrated in this case, 
and the veteran's claimed stressor must therefore be 
corroborated.  See Doran, supra.

The veteran himself does not contend that his stressor is 
combat related.   Rather, he contends that he was sexually 
assaulted in service and this is the basis for his claimed 
PTSD.  He has provided vague information as to the actual 
assault, implicating a Captain W. whom he states he killed 
after the assault.

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds no support in the record on appeal for the 
veteran's contention that he was sexually assaulted in 
service.  There simply is no evidence in the record that the 
alleged sexual assault in service was ever reported or that 
it was otherwise reduced to writing.  There are no formal 
records, such as police reports or court martial records, of 
the incident.  Nor has the veteran indicated the existence of 
any corroborating evidence.  

The veteran and his attorney argue that the veteran had a 
change in behavior in service, specifically a number of 
suicide attempts, which serves as proof of the alleged sexual 
assault.  See Patton, supra.  The service medical records 
indeed indicate that the veteran slashed his forearms with a 
razor blade twice in service.  However, the veteran himself 
indicated at the time of the first incident in June 1973 that 
he cut himself due to a problem he was having with his 
girlfriend, compounded by "increased ethanol".  The 
incident was assessed not as an attempt to take his own life, 
but as an "immature way of demonstrating to his girlfriend 
that he cared for her after she mistakenly accused him of 
chasing other women."  At the time of the second cutting 
incident in September 1973, the veteran indicated that he had 
taken "ten downers, some liquid Dexedrine and ten hits of 
equidrine [sic]" prior to cutting his arms.  No indication 
of sexual assault was made.

Coincident with the two attention-getting gestures is 
evidence of drug abuse.  In August 1973, the veteran admitted 
using a variety of illicit drugs, including "downers, speed, 
marijuana, LSD and glue sniffing".  The veteran was 
separated from the United States Marine Corps in December 
1973 as a Private E-1 under honorable conditions, evidently 
due to his substance abuse problems.

Thus, although the service records undoubtedly show decreased 
performance, it demonstrates that such was due, not to the 
purported rape but rather to the veteran's abuse of alcohol 
and drugs.  The contemporaneous medical evidence clearly 
indicates that the two suicide gestures were both fueled by 
alcohol and drugs.  
The alleged rape was not mentioned at all in the service 
medical records.  The Board finds the veteran's recent 
statements to be lacking in credibility.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].   

Although the Board has taken into consideration the veteran's 
recent statements concerning the alleged in-service sexual 
assault, it finds that these statements, made 30 years after 
service and in connection with a claim for monetary benefits 
from the government, to be self-serving, contradicted by 
contemporaneous medical records, and of no credibility and 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [although the Board must take into consideration a 
claimant's statements, it may consider whether self-interest 
may be a factor in making such statements].

The Board cannot ignore evidence that the veteran had become 
delusional right around the time he filed his PTSD claim in 
August 2003, evidently due to medications prescribed to treat 
his Hepatitis C.  As noted above, he was hospitalized in 
September 2003.  K.M.G., Ph.D., indicated that the veteran's 
assertions "sounded like delusional material possibly 
related to his military experience."  The veteran was told 
to discontinue his medications.  K.M.G. added: "I do not 
know the possible side effects of these specific medications, 
but it seems striking that this symptoms began with a few 
weeks of beginning these medications and his psychosis 
cleared rather rapidly in the hospital when he was not taking 
the medication and was started on other antipsychotic 
medication.  He had no prior history of psychiatric care."  
K.M.G. found the veteran's history to be "likely 
exaggeration of certain problems."  

In any event, the veteran's allegations of rape have not been 
verified.  This is acknowledged by the veteran's attorney in 
a letter dated March 24, 2004.  The veteran's attorney relied 
on the veteran's behavioral changes in service as being 
supportive of his claim; however, as discussed above, the 
Board finds that the contemporary evidence shows that such 
changes were due to substance abuse, not the alleged rape.

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  
Specifically, the veteran did not submit the PTSD 
questionnaire as requested by the RO in the September 2003 
VCAA letter.  In the absence of any specific information, it 
is clear that any attempt on the part of VA to verify the 
alleged personal assault in service would be an exercise in 
futility.  As noted above, the veteran's service personnel 
records have been obtained and do not provide a basis for 
further inquiry.

Accordingly, the Board finds that element (2) of 38 C.F.R. 
§ 3.303(f) has not been met, and the claim fails on that 
basis also.  

In the absence of an in-service stressor and a current 
diagnosis of PTSD, it follows that element (3) of 38 C.F.R. 
§ 3.303 (f), or medical nexus, is necessarily lacking also.  

In summary, for the reasons and bases explained above, the 
Board finds that in regards to the veteran's claim for 
entitlement to service connection for PTSD, no elements of 
38 C.F.R. § 3.303(f) are met.  Therefore, a preponderance of 
the evidence is against the claim.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for a psychotic 
disorder.

The veteran and his attorney argue that his current psychotic 
disorder, which is diagnosed, is a result of his military 
service.  They point to the two suicide attempts, discussed 
above, as evidence of psychiatric problems in service. 

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of a psychotic 
disorder of record.  Hickson element (1) is accordingly 
satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the service medical 
records are negative for any complaints, diagnoses, or 
treatment of psychoses in service.  The medical evidence does 
not document a psychotic disorder in service or for almost 
three decades after service, well beyond the one-year 
presumptive period for service connection.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Moreover, no notation or diagnosis 
of a psychotic disorder was made after the veteran's suicide 
attempts in service, and his separation examination in 
October 1973 was negative for a psychotic disorder.  With 
respect to the two suicide gestures, as was discussed by the 
Board above both appear from the veteran records to have been 
related to ingestion by the veteran of excessive amounts of 
alcohol or drugs.  The discharge diagnosis in July 1993 was 
immature personality.

To the extent that the veteran and his attorney contend that 
the suicide gestures in 1973 constituted manifestations of 
psychosis, as opposed to immature personality and/or 
substance abuse as in indicated in the contemporaneous 
service medical records, it is now well-settled that as lay 
persons without medical training they are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, Hickson element (2), the manifestation of a 
psychosis in service or within the one year presumptive 
period after service, has not been met, and the claim fails 
on that basis. 

With respect Hickson element (3), medical nexus, there is no 
opinion of record relating the veteran's in-service suicide 
attempts to his current psychotic disorder.  As discussed in 
the analysis of the PTSD claim above, there is an indication 
that the veteran's current psychosis, which evidently first 
manifested in August 2003, is related to medication taken to 
treat his Hepatitis C.  

Furthermore, the December 2003 VA examiner, who took a 
detailed history of the veteran and conducted psychological 
testing, found that "it is not possible from the information 
available to me to connect his current psychiatric symptoms 
with his time on active duty."  The December 2003 VA 
examiner's opinion is consistent with the evidence of record, 
which shows no psychoses until 2003, thirty years after 
separation from service.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints].

To the extent that the veteran or his attorney themselves are 
attempting to provide a nexus between the veteran's psychotic 
disorder and his military service, their lay statements are 
not competent or probative.  See Espiritu, supra.   

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed psychotic disorder is not related to suicide 
gestures in military service.  Accordingly, Hickson element 
(3), medical nexus, has not been satisfied, and the claim 
also fails on that basis.

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a psychotic disorder, as Hickson element (3) is not met.  
The benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for Hepatitis C.

The veteran additionally contends that Hepatitis C is a 
result of the purported in-service sexual assault.

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of Hepatitis C of 
record.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address in-service disease and injury.

As for in-service disease, the medical evidence does not 
document Hepatitis C in service or for almost three decades 
after service.  The service medical records contain no 
notation or diagnosis of Hepatitis during service, including 
his separation examination in October 1973.

Turning to in-service injury, the veteran has alleged that a 
sexual assault in service was the source of his Hepatitis C.  
However, as discussed above the veteran's vague and wholly 
unsubstantiated report of an in-service rape, made decades 
after service in connection with his claim for VA monetary 
benefits and made at a time when he was actively psychotic, 
is unbelievable.  

The veteran alternatively appears to contend that he 
contracted Hepatitis C due to contact with contaminated razor 
blades in connection with his suicide attempts.  The veteran 
has proffered absolutely no evidence as to why such razor 
blades, which he himself indicated were new, would be 
carrying the Hepatitis C virus.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  In 
short, there is no evidence of in-service contact with 
Hepatitis C (aside from the veteran's involvement with 
intravenous drug abuse, which will be addressed below).    

Therefore, Hickson element (2) has not been met, and the 
veteran's claim fails on that basis alone.  

With respect to the Hickson element (3), medical nexus, the 
veteran points to a statement from the December 2003 VA 
examiner.  Based on the veteran's history of sexual assault 
in service, the VA examiner stated the following: "The most 
likely risk factor, based on what the veteran told me today, 
appears to be his intravenous drug use and, according to his 
comments, the sexual activity.  Either one of these, or both, 
could have been the portal of entry for Hepatitis C, but more 
so would be the intravenous drug use."

With regards to the veteran's intravenous drug use in 
service, such is considered to be misconduct, and any 
resultant disability is not compensable.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2004).
 
With regards to the in-service sexual assault, the Board has 
already detailed why this allegation by the veteran is 
unbelievable.  Because the December 2003 VA examiner's 
opinion is based on the veteran's own contentions as to an 
in-service sexual assault, the opinion is not probative of a 
nexus.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

The veteran alternatively argues that his use of razor blades 
during two suicide attempts in service led to his Hepatitis 
C.  However, the December 2003 VA examiner dispelled this 
theory when he stated: "it appears less likely that razor 
blades caused his Hepatitis C as he said they were new."  To 
the extent that the veteran himself is advancing this theory, 
as discussed above he is not competent to comment on medical 
matters such as etiology. See Espiritu, supra.

In short, the competent medical evidence of record supports 
the proposition that if the veteran's Hepatitis C is related 
to his service at all, it is due to injection of illegal 
drugs.  Service connection may not be granted under such 
circumstances. 

In summary, for the reasons and bases explained above, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's Hepatitis C resulted from a 
disease or injury incurred in active service, as Hickson 
elements (2) and (3) are not met.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychotic disorder is 
denied.

Entitlement to service connection for Hepatitis C is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


